UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARNOLD LLOYD JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:02-cr-30020-sgw-mfu-13; 5:07-cv-80014-sgw-
mfu)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnold Lloyd Jackson, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia;
Ryan Lee Souders, Jeb Thomas Terrien, Assistant United States
Attorneys, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arnold    Lloyd     Jackson         seeks    to    appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The     order      is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.       § 2253(c)(2)        (2006).         A

prisoner       satisfies       this         standard        by     demonstrating            that

reasonable       jurists     would        find     that     any     assessment         of     the

constitutional        claims      by    the    district      court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Jackson has

not     made    the     requisite       showing.           Accordingly,          we    deny    a

certificate of appealability and dismiss the appeal.                                   We deny

Jackson’s motions for appointment of counsel.                             We dispense with

oral    argument        because     the      facts    and     legal       contentions         are

adequately       presented     in      the    materials          before    the    court       and

argument would not aid the decisional process.

                                                                                      DISMISSED



                                               2